IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              November 15, 2011 Session

         CONSULTING AND FINANCIAL SERVICES, INC., ET AL. v.
                    JOHN H. FRIEDMANN, SR.

                 Appeal from the Chancery Court for Sumner County
                     No. 2008C205    Tom E. Gray, Chancellor


                 No. M2011-00093-COA-R3-CV - Filed April 19, 2012


This suit arises as a result of the installation of tile flooring in a home. Homeowners sued
the contractor for breach of warranty, breach of contract, and unjust enrichment. The trial
court awarded $106,103.92 to homeowners and assessed $4,252.00 in discretionary costs.
Contractor appeals asserting that, in finding liability, the trial court failed to apply the
standard of performance set forth in the contract and that the court erred in calculating and
measuring the damages. We have determined that the trial court applied an implied warranty
or workmanship rather than the contractual standard; however we have reviewed the
evidence de novo and modify the judgment to hold that the contractor breached the
contractual standard. We remand the case for a determination of the appropriate amount of
damages.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Modified
                      and Vacated in Part; Case Remanded

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

John R. Phillips, Jr. and Bruce N. Oldham, Gallatin, Tennessee, for the Appellant, John H.
Friedmann, Sr.

Russell E. Edwards and Michael W. Edwards, Hendersonville, Tennessee, for the Appellee,
Consulting and Financial Services, Inc. and Paul G. Crenshaw.
                                        OPINION

I. Facts and Procedural History

       On May 10, 2004, Consulting and Financial Services, Inc. (“CFS”) contracted with
John H. Friedmann, Sr., a licensed general contractor, to construct a home in the Fairvue
Plantation subdivision in Gallatin, Tennessee. The “Building Contract” (“the contract”)
provided, among other things, as follows:

       1. That the Contractor will construct in a good, workmanlike manner, and
       without delay, a dwelling or other specified building in accordance with the
       plan, drawings, and specifications attached to and made part of this Contract
       on the following described property. . . .

       8. The Contractor shall correct any work that fails to conform with the
       requirements of the contract documents where such failure to conform appears
       during the progress of the work, and shall remedy any defects due to faulty
       materials, equipment or workmanship which shall appear within a period of
       one year from the date of the issuance of a Use and Occupancy Permit. The
       provision of this article apply [sic] to work done by subcontractors as well as
       work done by direct employees of the Contractor. Contractor warrants the
       fitness and habitability of the work, and compliance with all codes.

       Paul G. Crenshaw, president of CFS, and Sherry Steffey, wife of Mr. Crenshaw and
vice president of CFS, took possession of the residence on May 7, 2005. Approximately six
months after moving into the home, Ms. Steffey noticed cracked tile in the kitchen. She
notified Mr. Friedmann about the damaged tile; Mr. Friedmann came to inspect the tile, but
he did not repair it. Subsequently, tile in the master bathroom, hallways, and foyer began to
crack.

       On August 8, 2008, CFS and Paul G. Crenshaw (collectively referred to as
“Plaintiffs”) filed suit against Mr. Friedmann. The complaint alleged that Mr. Friedmann
“poorly and negligently constructed” the home, which constituted a “breach of warranty,
breach of contract, and/or unjust enrichment.” With respect to the allegations of breach of
contract and breach of warranty, Plaintiffs specifically alleged that Mr. Friedmann “failed
to construct this dwelling in a workmanlike manner, and thus, has breached the warranty
and/or contract with CFS.” Plaintiffs requested damages equaling the cost of repair, cost of
inspections, and attorney’s fees.




                                             -2-
         A bench trial commenced on July 14, 2010. Mr. Crenshaw and Ms. Steffey testified
primarily regarding their plans for construction of the home, their concerns about the cracked
tile, their interactions with Mr. Friedmann, and how the condition of the tile worsened over
time. Three consultants, hired by Plaintiffs, testified regarding their inspections and their
reports relative to the condition of the tile and the structural significance of the cracks. A
real estate agent, an engineer, a licensed contractor, and tile installation specialist testified
on behalf of Mr. Friedmann regarding the installation and replacement of the tile.

        The trial court entered an Order on October 15, 2010, awarding judgment to Plaintiffs
in the amount of $132,565.00; the court found that “the construction of the residence at 836
Plantation Way, Gallatin, Sumner County, Tennessee, by John H. Friedmann, Sr., failed to
meet prevailing standards in the Sumner County Community for residential construction . .
. ” In discussing the amount of the judgment, the court stated, in relevant part:

               Plaintiffs present evidence of cost to repair to be $159,790.00 and
       defendant has one tile installer who gives an estimate of $12,432.00 and
       another who makes a quote of $14,750.00. The low estimates are to remove
       existing tile and install new tile. To limit the damages to just tile work is not
       just. More problems exist for correction than just replace [sic] the tile
       flooring. The estimated scope of work shown on Exhibit 26 made to the
       testimony of Gene Hughes is realistic.
               The court awards a judgment in favor of plaintiff for $132,565.00
       which is cost of material and labor for estimated work at $118,362.00 and
       profit at 12% of $14,203.00 ($118,362.00 plus $14,203.00 = $132.565 [sic]).

On November 3, 2010, the trial court entered an Order awarding $4,252.00 in discretionary
costs to Plaintiffs.

        On November 15, 2010, Mr. Friedmann filed a Motion to Alter or Amend requesting
that the court alter the amount of the judgment by deducting the amount awarded for retiling
the basement. The court granted the motion and reduced the judgment to $106,103.92. Mr.
Friedmann appeals.

II. Standard of Review

       In a case heard without a jury, we review a trial court’s findings of fact de novo with
a presumption of correctness unless the preponderance of the evidence is otherwise. Tenn.
R. App. P. 13(d). Because the trial court is in the best position to observe witnesses and
evaluate their demeanor, we afford great deference to a trial court’s credibility
determinations. Hughes v. Metro. Govt. of Nashville and Davidson Cnty., 340 S.W.3d 352,

                                               -3-
360 (Tenn. 2011). We review questions of law de novo with no presumption of correctness.
Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

III. Analysis

       A. Implied Warranty

        Mr. Friedmann’s first issue on appeal centers around his belief that, in finding liability
in this case, the trial court employed the implied warranty of workmanship first enunciated
in Dixon v. Mountain City Const. Co., 632 S.W.2d 538 (Tenn. 1982), rather than the standard
set forth in sections 1 and 8 of the contract between the parties.

       The trial court did not cite any of the contractual provisions in its rulings, nor did it
specifically make a finding as to whether Mr. Friedmann breached the contract by failing to
construct the home in a “good workmanlike manner.” The trial court simply stated that, “The
court has considered the testimony of all witnesses and the court finds that the workmanship
on construction of the residence at 836 Plantation Way, Gallatin, Tennessee 37066 fails to
meet prevailing standard [sic] in the Sumner County Community for residential
construction.”

       The implied warranty established by our Supreme Court in Dixon, only applies when
the written contract is silent regarding the standard of performance. Dixon v. Mountain City
Const. Co., 632 S.W.2d 538, 541 (Tenn. 1982). The Dixon Court noted that, “[b]uilder-
vendors and purchasers are free to contract in writing for a warranty upon different terms and
conditions or to expressly disclaim any warranty.” Id. at 542. In this case, the parties
executed a contract requiring Mr. Friedmann to construct the dwelling in a “good,
workmanlike manner” and to “remedy any defects due to faulty materials, equipment or
workmanship which shall appear within a period of one year from the date of the issuance
of a Use and Occupancy Permit.” Because the parties agreed to a particular standard for the
construction work and potential repairs, the implied warranty is not at issue in this case.

        In a similar case, Wilkes v. Shaw Enterprises, we considered whether the trial court
applied the appropriate standard in resolving a dispute over a residential construction. Wilkes
v. Shaw Enters., LLC, No. M2006-01014-COA-R3-CV, 2008 WL 695882, at *8 (Tenn. Ct.
App. March 14, 2008). In that case, the parties executed a contract requiring the builder to
construct the home “in accordance with good building practices.” Id. When ruling on the
case, the chancellor, quoting from Dixon, applied the implied warranty of good workmanship
and made no mention of the contractual standard of “good building practices.” Id. at *8–9.
Because the record was silent regarding “good building practices,” we remanded the case for



                                               -4-
a “seemingly obvious determination by an expert that the construction of the Wilkes’ house
did not comply with ‘good building practices.’” Id. at *9.

       Like the chancellor in Wilkes, the trial court here applied an implied warranty of
workmanship rather than the one contracted for by the parties. However, unlike the record
in Wilkes, our record does contain evidence of whether the defects in the house constitute a
breach of the contractual standard, and we proceed to make a de novo determination in that
regard.

       B. Breach of Contract

         A plaintiff alleging breach of contract must prove “the existence of a valid and
enforceable contract, a deficiency in the performance amounting to a breach, and damages
caused by the breach.” Fed. Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011) (citing
ARC LifeMed, Inc. v. AMC-Tenn., Inc., 183 S.W.3d 1, 26 (Tenn. Ct. App. 2005)). Mr.
Friedmann does not dispute the existence of a written enforceable contract. Thus, we
continue our analysis by considering whether there is evidence that Mr. Friedmann failed to
install the tile in a good, workmanlike manner and whether he failed to repair any defects due
to faulty workmanship as dictated by the contract.

        Mark J. Smith, a licensed professional engineer and home inspector, testified that he
made two inspections of the property; he prepared written reports of his observations, results,
and recommendations which were entered into evidence. Mr. Smith’s report indicated that
on June 18, 2007, he conducted a “limited inspection” on the property to “observe conditions
of concern regarding cracks in the tile floors . . . and to offer an opinion regarding the
structural significance of those conditions.” Following his inspection, he concluded that,
“the floor preparation or stabilization was not properly completed.” Mr. Smith conducted
a second investigation on May 23, 2008, during which he examined the structural system of
the home and gave an opinion about the condition of the building. In his report, Mr. Smith
explained that he “removed basement ceiling tiles underneath areas where cracks were
observed in the first floor tile” and discovered “[g]aps between the floor joists and the sub
floor allow[ing] the sub floor to move. These gaps also allow the floor to settle or cause
indentations in the tile as load is applied.” With respect to his first inspection, Mr. Smith
testified:

       Q:    What was the conclusion you reached about this cracking?

       A: At that time, based on looking at the exterior or top surface of the tile, it
       looked like it had been improperly installed or that’s what our conclusion was,



                                              -5-
       that these cracks may have lined up with the edges of a cement board or that
       there was a cement board installed, and that was the most likely cause of it.

Relative to his second inspection, Mr. Smith testified:

       Q: On this particular visit, on May 23rd , tell the Court what you found at that
       time.

       A: Well, we found that there were gaps between the tops of the floor joists
       and the sub floor. . . . From the basement the ceiling acoustic tiles are
       removable so we could go and look at the floor joists. And underneath, there’s
       a wall in the basement directly underneath this area here. I’m pointing
       underneath the right side of the kitchen island and up through the dining room.
       There’s a wall in the basement and then a band joist or beam underneath that
       wall. On either side or on both sides of that beam the floor joists were not in
       contact with the sub floor. And so I actually have a photo showing
       construction there. This photo actually shows the 2-by-12 floor joist as it
       meets up to that beam where that wall-supported band joist - - and see it’s
       notched out because it’s taller than the beam. But there’s a gap between - - in
       several areas there was a gap between the top of the floor joist and the bottom
       side of the sub floor.
       ...
       You see I inserted a rod in here just to show that there’s a gap there. This gap
       is not just at the wire, but it runs maybe a foot and a half at least on each side
       of that girder

       Q: Let me ask you something. As far as good workmanship, should you be
       able to put a wire in between the decking and the joist?

       A: No. What happens is that because that gap is there, when someone steps
       on the floor in that location, it deflects to close the gap. When you have
       deflection of the floor, you have cracking of the tile. And that’s why I think
       this cracking here occurred, because it’s above where those gaps are.

       Q: And what do you do to make sure that there’s no deflection? What’s
       good workmanship?

       A: Well, to glue and screw the floor down is one way, but first the framing
       is made so that the tops of the framing members are level with each other.



                                              -6-
        Q:   Did that happen here?

        A:   No.

Similarly, Dale Collins, owner of A Closer Look Flooring and certified home inspector,
testified that he found “gaps” between the subfloor and floor joists which caused the tile to
crack. Regarding the contractual standard, he testified:

        Q: Now, taking the overall observation, examination that you made of this
        flooring, do you have an opinion as to whether this was good workmanship,
        workmanlike manner?

        A:   It was poor workmanship, and if I might add, in standards also. . . .

        The trial court specifically found in the Memorandum accompanying the order that
the testimony of Mr. Smith and Mr. Collins was “credible.” We afford this determination
great deference.1 See Hughes, 340 S.W.3d at 360 (citing Estate of Walton v. Young, 950
S.W.2d 956, 959 (Tenn. 1997)) (“When credibility and weight to be given testimony are
involved, considerable deference must be afforded to the trial court when the trial judge had
the opportunity to observe the witnesses' demeanor and to hear in-court testimony.”).

       We have carefully reviewed the record and find that the testimony of Mr. Smith and
Mr. Collins support a finding that Mr. Friedmann did not meet the contractual standard that
the construction would be in a good, workmanlike manner, and that the construction defects
amounted to a breach of the contract.

        C. Damages

        The purpose of assessing damages in a breach of contract action is to “place the
plaintiff, as nearly as possible, in the same position he would have had if the contract had
been performed.” Id. (quoting Wilhite v. Brownsville Concrete Co., Inc., 798 S.W.2d 772,
775 (Tenn. Ct. App. 1990)). A trial court’s determination regarding the proper amount of
damages is a question of fact. GSB Contractors, Inc. v. Hess, 179 S.W.3d 535, 541 (Tenn.
Ct. App. 2005) (citing Beaty v. McGraw, 15 S.W.3d 819, 827 (Tenn. Ct. App. 1998)). The
question of whether the trial court utilized the proper measure of damages is a question of
law that we review de novo. Id.



       1
          The trial court also found that two witnesses who testified on behalf of Mr. Friedmann—Anthony
Locke, a professional engineer, and Danny Guy, a licensed contractor—were not credible.

                                                  -7-
       Mr. Friedmann asserts that the trial court erred in measuring and calculating the
amount of damages awarded. Mr. Friedmann first contends that the trial court erred by
applying the cost of repair as the standard for the measure of damages rather than the
diminution in value of the property. Second, he argues that the award of damages included
compensation for problems that were not brought to his attention during the one year period
required under the contract. We will address each contention in turn.

               1. Measure of Damages

        Mr. Friedmann argues that, because there has been no reduction in the value of the
Plaintiffs’ property, they are not entitled to an award of damages. He also contends that the
repair estimates are “inflated” and “grossly disproportionate to any reduction in value.”

       Tennessee courts have discussed two methods of measuring damages in actions for
breach of a construction contract—cost of repair and diminution in value. See Wilkes, 2008
WL 695882, at *10. The distinction between the two measures has been summarized by our
Court thusly:

       As a general rule, the measure of damages is the cost of correcting the defects
       or completing the omissions, rather than the difference in value between what
       ought to have been done in the performance of the contract and what has been
       done, where the correction or completion would not involve unreasonable
       destruction of the work done by the contractor and the cost thereof would not
       be grossly disproportionate to the results to be obtained. On the other hand,
       the courts generally adhere to the view that if a builder or contractor has not
       fully performed the terms of the construction agreement, but to repair the
       defects or omissions would require a substantial tearing down and rebuilding
       of the structure, the measure of damages is the difference in value between the
       work if it had been performed in accordance with the contract and that which
       was actually done, or (as it sometimes said) the difference between the value
       of the defective structure and that of the structure if properly completed.

Id. (quoting Edenfield v. Woodlawn Manor, Inc., 462 S.W.2d 237, 241 (Tenn. Ct. App.
1970); see also Mize v. Consulo, M2011-00455-COA-R3CV, 2011 WL 6152980 (Tenn. Ct.
App. Dec. 8, 2011). In sum, “[g]enerally, the measure of damages will be the cost [of] repair
unless the repairs are not feasible or the cost is disproportionate to the [diminution] in value.”
GSB Contractors, 179 S.W.3d at 543 (quoting Radant v. Earwood, No. 02A01-9802-CV-
00029, 1999 WL 418339, at *8 (Tenn. Ct. App. June 22, 1999)). Importantly, “[t]he burden
is on the defendant to show that the cost of repairs is unreasonable when compared to the



                                               -8-
diminution in value due to the defects and omissions.” Id. (citing Nutzell v. Godwin, 1989
WL 76306, at *1 (Tenn. Ct. App. July 13, 1989)).

        Thus, in order for the award of damages to be other than the cost of repair, it was
incumbent upon Mr. Friedmann to offer proof showing diminution in value. See Nutzell,
1989 WL 76306, at *1–2 (affirming trial court’s use of cost of repair measure where
defendant failed to produce evidence of diminution in value). The only proof Mr. Friedmann
offered in this regard was the testimony of Susan Maddox-Reed, a realtor hired by Plaintiffs,
who testified that the home was originally listed for sale in June 2007 for $1,150,000.000,
that the price was subsequently reduced to $924,000.00, and that she was unable to sell the
home. We do not find Ms. Maddox-Reed’s testimony to be probative evidence of diminution
in value.

      In determining the diminution in value, comment b to the Restatement (Second) of
Contracts § 347 provides the following guidance:

       the loss in value caused by the breach is equal to the difference between the
       value that the performance would have had if there had been no breach and the
       value of such performance as was actually rendered. In principle, this requires
       a determination of the values of those performances to the injured party
       himself and not their values to some hypothetical reasonable person or on
       some market.

Restatement (Second) of Contracts § 347 cmt. b (emphasis added).2 Ms. Maddox-Reed
testified regarding the listing price of the property, but she did not give an appraisal or other
competent evidence of value or diminution in value. Moreover, in ruling that the cost of
repair was the most appropriate measure of damages, the trial court implicitly held that the
cost of repair was not unreasonable. We find no error in the trial court’s use of the cost of
repair as the measure of damage in this case.

               2. Amount of Damages

        Having concluded that the trial court used the appropriate measure of damages, we
now consider whether the trial court erred in the computation of damages. The court based
its determination of damages on the estimate of Gene Hughes, a licensed general contractor


       2
          In Mize v. Consulo, this Court acknowledged that our Supreme Court has previously cited, with
approval, Section 347 of the Restatement (Second) of Contracts. Mize v. Consulo, No. M2011-00455-COA-
R3-CV, 2011 WL 6152980, at *5 (Tenn. Ct. App. Dec. 8, 2011). See BVT Lebanon Shopping Ctr., Ltd. v.
Wal-Mart Stores, Inc., 48 S.W.3d 132, 136 (Tenn. 2001).

                                                 -9-
who testified at trial and submitted a written estimate which was made an exhibit to his
testimony. Mr. Friedmann first contends that the trial court erred in relying on the estimate
of Mr. Hughes because his testimony regarding repair costs was “excessive” and
“speculative.” Mr. Friedmann also asserts that Mr. Hughes’ estimate includes costs for
repairs of items that were not identified by Plaintiffs within the one-year time frame outlined
in the contract and that the trial court erred in awarding damage for such repairs.
Specifically, it is Mr. Friedmann’s contention that the trial court erroneously awarded
damages for repair of the deck.

       We first consider Mr. Friedmann’s argument that Mr. Hughes’ testimony was
speculative and excessive. The trial court stated the following regarding the written estimate
and testimony of Gene Hughes:

               Gene Hughes testified that he has been a home builder for thirty five
        (35) years in the company of Hughes-Edwards Homes. From Exhibit 26 the
        court finds the first paragraph leads to a conclusion that the workmanship at
        836 Plantation Way did not meet the workmanship standards prevailing in the
        community. For repairs Mr. Hughes estimated costs to repair to be
        $159,790.00. His costs of repair reflected a 35% profit margin and thorough
        work on all aspects of repair. . . .

               . . . The estimated scope of work shown on Exhibit 26 made to the
        testimony of Gene Hughes is realistic.

        We find nothing in the record to preponderate against the trial court’s finding that Mr.
Hughes’ estimate is “realistic” and “thorough.” Moreover, the trial court did not accept Mr.
Hughes’ estimate wholesale; rather, the court made modifications to the amount of damages
awarded by omitting damages for repair to the basement of the home3 and changing the profit
margin to 12%. We find no error in the trial court’s acceptance of Mr. Hughes’ estimate
rather than the estimates proffered by Mr. Friedmann

       Mr. Friedmann also contends that Plaintiffs did not notify him of some items included
in the award of damages within the time frame outlined in the contract, and that,
consequently, the award for those items was not available under the contract.




        3
           Mr. Hughes’ estimate also includes costs of repair for the basement, and the trial court included
cost of repairing the basement in its original order; however, the trial court eliminated damages awarded for
basement repairs in ruling on the motion to alter or amend.

                                                    -10-
       The trial court awarded damages in accordance with the repair estimate of Mr.
Hughes.4 We have reviewed Mr. Hughes’ estimate and note that the estimate includes repair
costs for problems with the decking, contrary to paragraph 8 of the contract. For example,
Mr. Hughes lists the “Estimated scope of work” to include: removal of tile on both back
porches, removal of material under the tile, building up slope on porch floors, applying water
proofing mat on porch floors, and installing new tile on porch floors. The portion of the
estimate detailing the monetary amount for repair does not delineate which line items relate
to problems with the deck.

       There is undisputed evidence that Plaintiffs notified Mr. Friedmann regarding the
cracked tile within one year of their occupancy of the home. However, there was no evidence
indicating that either Mr. Crenshaw or Ms. Steffey noticed any issue with the deck within the
one-year time frame outlined in the contract. In Bunch v. Cooper, buyers and sellers of a
newly constructed home entered into a contract that disclaimed “all other warranties” and
expressly warranted the materials and workmanship of the construction for one year. Bunch
v. Cooper, No.03A01-9705-CV-00154, 1997 WL 600150 (Tenn. Ct. App. Sept. 30, 1997).
Buyers discovered water problems with their home more than one year after moving in and
sued sellers for recovery of damages. We held that the buyers could not avoid the one-year
express warranty and were therefore unable to recover for the problems occurring outside of
the one-year time frame. Id. at *3. Likewise, we find that Plaintiffs in this case should be
limited to recovery for the cost of repairs they identified and complained of within the one-
year period outlined in the contract. Therefore, we must vacate the judgment and remand the



       4
           The itemized estimate provides as follows:

       Crenshaw estimate:               Cost
       Move furniture                   1200 [sic]
       R&R tile 1st floor               56,616
               2nd floor                15874 [sic]
       Lumber                           4,000
       Carpenter                        14,000
       Electrical                       850
       Move cabinet base                1,000
       Granite                          4200 [sic]
       Trim Material & Labor            2250 [sic]
       Paint                            1200 [sic]
       Protective Material              250
       Dumpster                         400
Misc. 5000 [sic]
       Rough clean up                   3000 [sic]
       Final Clean up                   850


                                                  -11-
case for the trial court to determine the amount of damages not including repair work on the
deck.

       D. Other Matters

       Throughout their brief, Plaintiffs assert that Mr. Friedmann should be barred from
raising certain arguments on appeal that he did not raise in his Motion to Alter or Amend. We
disagree. As we have previously opined, “where there is both a final judgment as well as an
order on a motion to alter or amend (or other post-judgment motion recognized in Tenn. R.
Civ. P. 59), issues raised in either or both orders may be considered regardless of which may
be designated in a timely notice of appeal.” Thompson v. Logan, M2005-02379-COA-R3CV,
2007 WL 2405130, at *16 (Tenn. Ct. App. Aug. 23, 2007). The issues raised by Mr.
Friedmann arise from the final judgment and the motion to alter or amend, and are properly
before this court.

       Finally, we consider whether the trial court erred in granting a judgment to both CFS
and Paul G. Crenshaw individually.5 Mr. Friedmann asserts that “[i]n the absence of any
proof showing that Mr. Crenshaw had any standing as an individual to bring this lawsuit, the
action should be dismissed as to Paul G. Crenshaw.” Mr. Friedmann fails to cite any authority
to support his contention. As we have previously recognized, “Failure to cite authority for
propositions in arguments submitted on appeal constitutes waiver of the issue.” Messer
Griesheim Indus., Inc. v. Cryotech of Kingsport, Inc., 131 S.W.3d 457, 474 (Tenn. Ct. App.
2003). Thus Mr. Friedmann’s argument is waived.

IV. Conclusion

        For the aforementioned reasons, we modify the judgment to hold that Mr. Friedmann
breached the contract with Plaintiffs; we vacate the award of damages and remand the case
for a redetermination of damages in accordance with this opinion.




                                         _________________________________________
                                         RICHARD H. DINKINS, JUDGE




       5
           Paul Crenshaw signed the contract on behalf of CFS, not in his individual capacity.

                                                   -12-